Citation Nr: 1543286	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-18 661 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to October 2001.  He died in October 2007, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Philadelphia, Pennsylvania RO.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate cause of his death was metastatic recurrent rhabdomyosarcoma of the prostate.

2.  The Veteran served on active duty at Camp Lejeune, North Carolina and in Okinawa.
 
3.  It is reasonably shown that the Veteran's exposure to environmental hazards, to include herbicides, at Camp Lejeune in Okinawa caused or contributed to cause his death-causing prostate cancer.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, as service connection for the cause of the Veteran's death is being granted, there is no reason to belabor the impact of the VCAA on the matter (or to engage in any detailed discussion of the adequacy of the notice that was provided at the hearing before the undersigned).

 Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

A VA Compensation and Pension Service VA Fast Letter (11-03 - revised January 28, 2013) acknowledges that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, vinyl chloride, tetrachloroethylene, perchloroethylene (PCE) and trichloroethylene (TCE).  A VA Training Letter (11-03 - revised November 2011) notes that in 2009 the National Academy of Sciences' National Research Council (NRC) published "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects".  This report includes a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  Although prostate cancer is not one of the listed diseases, the Veteran may still establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence".  The NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so".

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran had not established service connection for any disability during his lifetime.  His service personnel records show that he served at Camp Lejeune in North Carolina as well as in Okinawa during his service from October 1993 to October 2001. 

The Veteran died on October [redacted], 2007.  A death certificate cited the immediate cause of death as metastatic recurrent rhabdomyosarcoma of the prostate of approximately 3 years duration.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of prostate cancer.  In June 1995, he sought treatment for a lump on the left side of his groin; varicocele was diagnosed.

Rhabdomyosarcoma of the prostate was not manifested during service or within one year following the Veteran's discharge from active duty; private treatment records show that it was diagnosed in November 2004.  They show that in July 2004, he sought treatment for a two year history of progressive voiding problems, nocturia and decreasing seminal emissions; he was treated for possible prostatitis with no response and developed severe right-sided flank pain by November 2004.  A CT scan revealed a pelvic mass with urinary obstruction of the right side, and biopsy results were consistent with rhabdomyosarcoma.  

In a February 2012 statement, the Veteran's treating physician Dr. Reese stated that the Veteran was his patient from November 2004 until he expired from embryonal rhabdomyosarcoma of the prostate.  Dr. Reese noted that while the Veteran was in the Marine Corps, he was stationed at Camp Lejeune, Cherry Point, Okinawa, Japan, and Cherry Point again.  Dr. Reese noted that in 1995, while in service, the Veteran was diagnosed as having "a polyp" in his prostate, which was treated at that time.  He noted that in July 2002, nine months after his discharge from service, the Veteran was seen for reports of having difficulty with ejaculation and difficulty with voiding; in July 2004, he had increasing difficulty with voiding and ejaculation and was diagnosed with rhabdomyosarcoma of the prostate.  Dr. Reese first saw the Veteran in November 2004 after he was found to have a very large pelvic mass arising from the prostate, diagnosed as an embryonal rhabdomyosarcoma.  The Veteran was treated with radiation as well as one year of chemotherapy; halfway through chemotherapy, he underwent a cysto-prostatectomy with orthotopic-neobladder creation.  He developed local recurrence that required pelvic exoneration with an ileal conduit as well as an end colostomy but the disease progressed and the Veteran succumbed to it.  Dr. Reese stated that embryonal rhabdomyosarcoma of the prostate is extremely rare in adults and is almost exclusively found in children, and he noted that VA lists herbicides as a cause of rhabdosarcoma on its website.  Dr. Reese opined that the Veteran was exposed to herbicides in Camp Lejeune, noting that in 1995 there was a large herbicide spraying with a large fish kill at that time; Dr. Reese further opined that it is very likely the Veteran was exposed to herbicides in Okinawa as well.  Dr. Reese opined that the fact that embryonal rhabdomyosarcoma is linked with herbicide exposure and that the Veteran had documented herbicide exposure while he was in service would make him suspect that this was actually the cause of the Veteran's cancer and his ultimate demise.

On March 2013 VA records review and medical opinion, the reviewing physician's assistant found no documented discussion/diagnosis/treatment in any of the Veteran's specialty records of any urinary difficulties prior to diagnosis in 2004.  He found no discussion in any follow-up records of urinary voiding changes or erections or ejaculation prior to 2004 or during the treatment period.  He noted the births of the Veteran's children in October 2003 and June 2001.  He found no documentation of herbicide exposure or military job related environmental exposures in the Veteran's service records.  The physician's assistant noted one evaluation, in June 1995, of a varicocele on the left side that required no treatment other than symptomatic and no records of follow-up evaluations, sequela, or residuals, and opined that the discussed level of aggressive behavior of the embryonal rhabdomyosarcoma with the hematologist/oncologist in this case does not correlate with left groin/scrotal condition in 1995.  The physician's assistant opined that he was unable to assign an unsubstantiated/undocumented voiding condition in 2002 to a military service condition or to the diagnosis of rhabdomyosarcoma in 2004.  The reviewing physician's assistant opined that, with the current data available, it is less likely than not that the condition diagnosed in 2004 cannot be clearly due to, determined to be the exclusive underlying cause or related to the reported condition in 2002; he opined that there is no evidence of a 2002 condition provided in the records reviewed in preparation of his report.

There are conflicting medical opinions regarding a nexus between the Veteran's rhabdomyosarcoma of the prostate and his acknowledged exposure to environmental toxins where he was stationed in service.  The VA consultant's opinion against the claim noted one evaluation in June 1995 of a varicocele on the left side and opined that the discussed level of aggressive behavior of the embryonal rhabdomyosarcoma with the hematologist/oncologist in this case does not correlate with the left groin/scrotal condition in 1995; he opined that it is less likely than not that the condition diagnosed in 2004 cannot be determined to be the exclusive underlying cause or related to the reported condition in 2002 (apparently at least in part because the consulting physician's assistant found the voiding problem insufficiently documented).  Notably also, the VA consulting provider's opinion also does not discuss the known risks of exposure to environmental hazards in locations where the Veteran was stationed, as cited by the treating private physician.   As discussed in greater detail below, the opinion against the appellant's claim is less complete and merits less probative value than the private provider's opinion.  

The private provider's opinion (supporting the claim) is by a specialist in the specific medical field (an oncologist); cites to the state of medical knowledge ("embryonal rhabdomyosarcoma of the prostate is extremely rare in adults", "in 1995 there was a large herbicide spraying with a large fish kill at that time", "embryonal rhabdomyosarcoma is linked with herbicide exposure"); and is by a provider who (like the VA reviewing physician's assistant) exhibits familiarity with the factual record.  (The Board assumes that the private provider's reference to a voiding problem in 2002 (9 months after separation from service) is based on history the Veteran provided by the Veteran when he was first evaluated for the problem in 2004.  Contrary to the VA provider's apparent questioning of the accuracy of the history, the Board finds, as apparently did his treating urological oncologist that history provided in such a clinical treatment setting may reasonably be found to be reliable.  It is the best evidence available regarding when the Veteran's urological problems became manifest.)  The Board finds that the private provider's opinion is competent and probative evidence in the matter at hand.  The factual history and medical findings cited by the private treating physician support that the Veteran's service in Camp Lejeune and Okinawa and his likely exposure environmental hazards, to include herbicides, at those locations led to his development of the rhabdomyosarcoma of the prostate that caused his death.  The Board finds this opinion persuasive.  

Resolving reasonable doubt in the appellant's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that the requirements for substantiating  her claim are met; service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


